CLAY, Commissioner.
Appellee brought this suit to recover damages for the cutting of timber on land which he claimed. The case was transferred to equity on the question of title.
The controversy concerns the correct location of appellee’s southern line. By agreement of the parties, the court appointed a competent surveyor to locate this *884line. He went on the ground with representatives of both parties and filed a report showing -the disputed area was within ap-pellee’s boundary. The court awarded ap-pellee $100 damages.
On this appeal appellants contend the surveyor appointed ¡by the court made a slight error in his survey. Such alleged error was not clearly established by the evidence in the record. Even though the evidence be conflicting on the principal question in issue, we at least have no more than a doubt with respect to the Chancellor’s finding, and are not inclined to disturb it.
The judgment is affirmed.